IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:      DUTY ASSIGNMENT                : No. 508 Judicial Administration Docket
            SCHEDULE FOR                   :
            EMERGENCY PETITIONS IN         :
            THE YEAR 2019                  :


                                       ORDER

PER CURIAM:

      AND NOW, this 5th day of December, 2018, the emergency duty assignment for
the year 2019, is herewith adopted.


         January     Justice Debra Todd               (Eastern District)
                     Justice David Wecht              (Western District)

         February    Justice Max Baer                 (Eastern District)
                     Justice Kevin Dougherty          (Western District)

         March       Justice Christine Donohue        (Eastern District)
                     Justice Sallie Updyke Mundy      (Western District)

         April       Justice David Wecht              (Eastern District)
                     Justice Debra Todd               (Western District)

         May         Justice Kevin Dougherty          (Eastern District)
                     Justice Max Baer                 (Western District)

         June        Justice Sallie Updyke Mundy      (Eastern District)
                     Justice Christine Donohue        (Western District)

         July        Justice Debra Todd               (Eastern District)
                     Justice David Wecht              (Western District)

         August      Justice Max Baer                 (Eastern District)
                     Justice Kevin Dougherty          (Western District)

         September   Justice Christine Donohue        (Eastern District)
                     Justice Sallie Updyke Mundy      (Western District)
October    Justice David Wecht           (Eastern District)
           Justice Debra Todd            (Western District)

November   Justice Kevin Dougherty       (Eastern District)
           Justice Max Baer              (Western District)

December   Justice Sallie Updyke Mundy   (Eastern District)
           Justice Christine Donohue     (Western District)